DETAILED ACTION
The Amendment filed on March 05, 2020 is acknowledged and has been entered. Claims 1-52 have been amended. Claims 53-72 are new. Claims 53-72 are pending and under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 04, 2020 and June 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 05, 2020 are accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not follow at least the above underlined guideline. Correction is required.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 53 and 63 are objected to because of the following informalities:  
Claim 53, line 7, the word “protrusion” should be corrected to –protrusion--.
Claim 63, line 2, “said light emitter” should be corrected to –said at least one light emitter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54, 55 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Note that the currently pending claims 53-72 were added as new claims in the amendment filed on May 03, 2020, which is after the filing date of the application (March 05 2020), hence claims 53-72 are not considered part of the original disclosure.
Claim 54 recites the limitation of “said one or more protrusion of said holder has higher rigidity than said flexible body”. Proper written description support cannot be identified for this claim limitation. In the specification (PG Pub US 2020/0260998 A1), [0517] merely discloses that the patch 25 is made of a flexible thin sheets of polypropylene. Said patch has variable rigidity so that they hold the marker fixed and yet have flexibility on the region next to the body. However, proper written description support cannot be identified for the protrusion of the holder to have a higher rigidity than the flexible body. 
Claim 55 recites the limitation of “said holder is formed from a single sheet of material”. Proper written description support cannot be identified for this claim limitation. In the specification (PG Pub US 2020/0260998 A1), [0517] merely discloses that the patch 25 is made of a flexible thin sheets of polypropylene. However, proper written description support cannot be identified for the holder to be formed from a single sheet of material. 
Claim 61 recites the limitation of “a magnetometer which measures a position of said magnetometer with respect to a magnet”. Proper written description support cannot be identified for this claim limitation. In the specification (PG Pub US 2020/0260998 A1), [0069] merely discloses that said magnetometer can detect movements of said magnet and thereby be sensitive to movements of said body; and [0220] merely discloses that a motion signal may be formed by detecting movements of a magnet positioned in a fixed location relativity to a magnetometer. However, proper written description support cannot be identified for the magnetometer to measure a position of itself with respect to a magnet. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57, 60 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 57 recites “a pluratliy of protrusion”. It is not clear what the link is between this term and the term “one or more protrusion” recited in line 7 of claim 1.
Claim 60 recites “an orientation of…the movements of said body region” two times in lines 3 and 5. It is not clear if they refer to the same. 
Claim 68 recites “the respiratory characteristics” that lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 53-58, 60, 62, 64 and 69-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardy et al., US 2015/0087922 A1, hereinafter Bardy.

Claim 53. Bardy teaches in FIGS.1-6 “a wearable motion monitoring device (14)” ([0051]: a monitor recorder 14; and [0054]: a respiratory rate sensor can be located on the surface of the non-conductive receptacle 25…The respiratory rate sensor can detect patient respiration and may further be able to detect an amplitude of the chest movement during the respiration) comprising: 
“a housing (50) sized and shaped to be positioned between a body region of a subject and a garment worn by the subject” (FIG.1; and [0049]: the monitor recorder 14 includes a sealed housing that snaps into place in the non-conductive receptacle 25); 
“at least one motion sensor (64) responsive to motion of said body region which moves with said housing and includes at least one motion sensor responsive to motion of said body region” ([0065]: the circuitry 60 of the monitor recorder 14 further includes an actigraphy sensor 64 implemented as a 3-axis accelerometer); 
“a holder (20) comprising one or more protrusion (25-27) sized and shaped to hold said housing (50)” ([0052]: FIG.4: a flexible circuit 32 is adhered to each end of the flexible backing 20…when the monitor recorder 14 is securely received in to the non-conductive receptacle 25, that is, snapped into place; and [0048]: the non-conductive receptacle 25 is provided on the top surface of the flexible backing 20 with a retention catch 26 and tension clip 27 molded into the non-conductive receptacle 25 to conformably receive and securely hold the monitor recorder 14 in place); and
“an adhesive layer (15) configured to adhere said housing to said body region” ([0052]: the electrode patch 15 is adhered to the skin in the sternal region). 

Claim 54. Bardy further teaches that
“said holder has a flexible body and has variable rigidity where said one or more protrusion of said holder has higher rigidity than said flexible body” ([0047]: the electrode patch 15 is first adhesed to the skin along the sternal midline 16…The body of the electrode patch 15 is preferably constructed using a flexible backing 20 formed as an elongated strip 21 of wrap knit or similar stretchable material; and [0052]: the monitor recorder 14 is securely received into the non-conductive receptacle 25, that is, snapped into place) – a material that can be snapped into place has a higher rigidity than a flexible and stretchable material.  

Claim 55. Bardy further teaches that
“said holder is formed from a single sheet of material” ([0047]: a flexible backing 20 formed as an elongated strip 21 of wrap knit or similar stretchable material; and FIG.4: the flexible backing 20 is a single sheet of material).  

Claim 56. Bardy further teaches that
“a maximal distance between edges of said device is 10cm” ([0052]: the electrode patch 15 is adhered to the skin in the sternal region; and FIGS.1-3) – since the device is fit in the sternal region as illustrated in FIGS.1-3, the distance between the two edges adjacent to the breast (the long edges) would be less than 10 cm according to a conventional human anatomy, hence has a maximal distance of 10 cm.  

Claim 57. Bardy further teaches that 
“said holder comprises a plurality of protrusions (25-27), positioned around said housing” ([0048]: the non-conductive receptacle 25 is provided on the top surface of the flexible backing 20 with a retention catch 26 and tension clip 27 molded into the non-conductive receptacle 25 to conformably receive and securely hold the monitor recorder 14 in place; and FIGS.4: 25, 26, 27are positioned around the housing).  

Claim 58. Bardy further teaches that
“said one or more protrusion of said holder comprises an external wall defining an inner compartment, where said housing is held within said inner compartment” (FIG.4: 25-27 defines the space for the housing to be snapped in the space).  

Claim 60. Bardy further teaches that
“said at least one motion sensor comprises an accelerometer, wherein said accelerometer measures an orientation of and/or acceleration of the movement of said body region” ([0065]: the circuitry 60 of the monitor recorder 14 further includes an actigraphy sensor 64 implemented as a 3-axis accelerometer) – an accelerometer measures an orientation and acceleration of the movement.  

Claim 62. Bardy further teaches that
“a transmitter configured to transmit measurements of said motion sensor” ([0043]: the monitor device 14 has a set of electrical contacts that enable the monitor recorder 14 to physically interface to a set of terminals 128 on a paired receptacle 127 of the download station 125. In turn, the download station 125 executes a communications or offload program 126 or similar program that interacts with the monitor recorder 14 via the physical interface to retrieve the stored ECG monitoring data).  

Claim 64. Bardy further teaches that
“said holder comprises a supporter with a conformable shape disposed between said holder and said adhesive layer” ([0060]: to counter the dislodgment of the flexible backing 20 due to compressional and torsional forces, a layer of non-irritating adhesive, such as hydrocolloid, is provided at least partially on the underside, or contact, surface of the flexible backing 20).  

Claim 69. Bardy teaches in FIGS.1-6 “a method of measuring respiration characteristics of a subject” ([0054]: a respiratory rate sensor can be located on the surface of the non-conductive receptacle 25…The respiratory rate sensor can detect patient respiration and may further be able to detect an amplitude of the chest movement during the respiration), said method comprising: 
“adhering a wearable motion monitoring device to a thoracic skin surface of said subject” ([0052]: the electrode patch 15 is adhered to the skin in the sternal region), 
“said wearable motion monitoring device (12); sized and shaped to be positioned between said thoracic skin surface and a garment” ” (FIG.1: the device 12 is sized and shaped to be positioned between the thoracic skin surface and a garment) and 
“comprising at least one motion sensor (64); and measuring movements of said thoracic skin surface with said at least one motion sensor” ([0065]: the circuitry 60 of the monitor recorder 14 further includes an actigraphy sensor 64 implemented as a 3-axis accelerometer).  

Claim 70. Bardy further teaches that
“said wearable motion monitor device (12) comprises a marker (14) comprising said at least one motion sensor (64) and a flexible patch (20)” ([0065]: the circuitry 60 of the monitor recorder 14 further includes an actigraphy sensor 64 implemented as a 3-axis accelerometer; [0047]: a flexible backing 20 formed as an elongated strip 21 of wrap knit or similar stretchable material; and [0052]: the electrode patch 15 is adhered to the skin in the sternal region); 
“said method comprising coupling said marker (14) to said flexible patch (20)” ([0047]: a flexible backing 20 formed as an elongated strip 21 of wrap knit or similar stretchable material; and [0052]: the electrode patch 15 is adhered to the skin in the sternal region; and FIG.4: the marker 14 is coupled to the flexible patch 20); wherein 
“said adhering comprises adhering said flexible patch to said thoracic skin surface” ([0052]: the electrode patch 15 is adhered to the skin in the sternal region).  

Claim 71. Bardy further teaches
“said measuring comprises one or more of: measuring acceleration of said movements” ([0065]: the circuitry 60 of the monitor recorder 14 further includes an actigraphy sensor 64 implemented as a 3-axis accelerometer) – an accelerometer measures an orientation and acceleration of the movement.

Claim 72. Bardy further teaches 
“transmitting measurement signals of said at least one motion sensor” ([0043]: the monitor device 14 has a set of electrical contacts that enable the monitor recorder 14 to physically interface to a set of terminals 128 on a paired receptacle 127 of the download station 125. In turn, the download station 125 executes a communications or offload program 126 or similar program that interacts with the monitor recorder 14 via the physical interface to retrieve the stored ECG monitoring data).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy in view of Longinotti-Buttoni et al., US 2017/0196513 A1, hereinafter Longinotti-Buttoni.

Claim 59. Bardy teaches all the limitations of claim 53 including the motion sensor ([0065]).
Bardy does not teach that said at least one motion sensor comprises an inertial sensor.
However, in an analogous wearable motion sensor field of endeavor, Longinotti-Buttoni teaches that 
“said at least one motion sensor comprises an inertial sensor” ([0298]: any type of accelerometer may be used (e.g., a tri-axis accelerometer, an inertial measurement unit (IMU))).
The IMU is considered the “inertial sensor” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bardy employ such a feature associated with “said at least one motion sensor comprises an inertial sensor” as taught in Longinotti-Buttoni for the advantage of “measuring any parameters to determine user motion or infer user motion (e.g., an accelerometer, a gyroscope, a magnetometer, etc)”, as suggested in Longinotti-Buttoni, [0298].

Claim 63. Bardy teaches all the limitations of claim 53 including the motion sensor ([0065]).
Bardy does not teach that the device comprises at least one light emitter, wherein said light emitter is positioned to emit light indicative of displacements of said body region.
However, in an analogous wearable motion sensor field of endeavor, Longinotti-Buttoni teaches that the device comprises
“at least one light emitter, wherein said light emitter is positioned to emit light indicative of displacements of said body region” ([0247]: an intelligent garment may include one or more than one body sensor. A body sensor may be configured to sense…a user’s movement…including but not limited to…an optical sensor such as an optical probe sensor or an optical source sensor (e.g., a laser, a light emitting diode (LED), etc).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bardy employ such a feature associated with “at least one light emitter, wherein said light emitter is positioned to emit light indicative of displacements of said body region” as taught in Longinotti-Buttoni for the advantage of “detecting user movement (e.g., movement of individual body parts and/or movement of the entire user (e.g., rate of motion, direction of motion, altitude, etc)”, as suggested in Longinotti-Buttoni, [0016].

Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy in view of Whiting et al., US 2018/0235537 A1, hereinafter Whiting.

Claim 65. Bardy teaches all the limitations of claim 53 including the motion sensor ([0065]).
Bardy does not teach that the device comprises one or more garment holder to hold a garment worn by said subject in a position overlying said housing.
However, in an analogous wearable motion sensor field of endeavor, Whiting teaches that the device comprises
“one or more garment holder to hold a garment worn by said subject in a position overlying said housing” ([0064]: the medical device controller 120 can be operatively coupled to the sensing electrodes 112, which can be affixed to the garment 110…using hook or loop fasteners).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bardy employ such a feature associated with “one or more garment holder to hold a garment worn by said subject in a position overlying said housing” as taught in Whiting for the advantage of “being worn about the patient’s torso”, as suggested in Whiting, [0063].

Claim 66. Bardy and Whiting combined teaches all the limitations of claim 65.
As applied to claim 65, Whiting teaches that the device comprises one or more garment holder (Whiting: [00064]), which reads on one garment holder. 
The claimed limitation of “said one garment holder holds said garment from one side of said garment” is considered an intended use of the claimed device. Such a limitation does not further limit the structure of the claimed device. There is no recitation in the claim what structural limitation causes the garment holder to hold the garment from one side of the garment. As Whiting teaches that the sensor is affixed to the garment with a garment holder (i.e., the hook or loop fastener), such a garment holder would hold the garment at the position where it is affixed to the sensor, and such a position would be located on a side of the garment. Hence, Whiting is considered reading on the limitation of “said one garment holder holds said garment from one side of said garment”. For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Claim 67. Bardy and Whiting combined teaches all the limitations of claim 65.
As applied to claim 65, Whiting teaches that the device comprises one or more garment holder (Whiting: [00064]), which reads on at least two garment holders.
Since the at least two garment holders are used for securing the sensor to the garment, it would be obvious to one of ordinary skill in the art to position the at least two garment holders at positions that allow the sensor to be secured. One of ordinary skill in the art would be able to place the at least two garment holders at opposite sides of a periphery of the sensor through routine experimentation. Such a placement would allow the holding force to be evenly balanced to effectively secure the sensor.
The claimed limitation of “such that a portion of said garment held by said at least two holders can be stretched between the said at least two holders” is considered an intended use of the claimed device. Such a limitation does not further limit the structure of the claimed device. There is no recitation in the claim what structural limitation causes a portion of said garment held by said at least two holders can be stretched between the said at least two holders. The garment is not part of the claimed device. As Whiting teaches that the sensor is affixed to the garment with at least two garment holder (i.e., the hook or loop fastener), if the garment is made of stretchable material, the portion of the garment held by the at least two holders can be stretched between the at least two holders. Hence, Whiting is considered reading on the limitation of “said one garment holder holds said garment from one side of said garment”. For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Claim 68. Bardy teaches in FIGS.1-6 “a system monitoring the respiratory characteristics of a subject” ([0051]: a monitor recorder 14; and [0054]: a respiratory rate sensor can be located on the surface of the non-conductive receptacle 25…The respiratory rate sensor can detect patient respiration and may further be able to detect an amplitude of the chest movement during the respiration), comprising: 
“a wearable device (14)” (FIGS.1-2: the device is wearable on a subject) comprising: 
“a housing (50)” (FIG.1; and [0049]: the monitor recorder 14 includes a sealed housing that snaps into place in the non-conductive receptacle 25);  
“an adhesive layer (15) configured to adhere said housing to a body region of a said subject” ([0052]: the electrode patch 15 is adhered to the skin in the sternal region); 
“at least one motion sensor (64) coupled to said housing and responsive to motion of said body region” ([0065]: the circuitry 60 of the monitor recorder 14 further includes an actigraphy sensor 64 implemented as a 3-axis accelerometer); 
“a transmitter configured to transmit measurements of said motion sensor” ([0043]: the monitor device 14 has a set of electrical contacts that enable the monitor recorder 14 to physically interface to a set of terminals 128 on a paired receptacle 127 of the download station 125. In turn, the download station 125 executes a communications or offload program 126 or similar program that interacts with the monitor recorder 14 via the physical interface to retrieve the stored ECG monitoring data).   

Bardy does not teach that the system comprises a plurality of wearable devices, and one or more computing devices in data communication with each of movement sensor of said plurality of wearable devices and configured to determine one or more breathing parameter from measurements of motion sensors of said plurality of wearable devices.
However, in an analogous wearable motion sensor field of endeavor, Whiting teaches that the system comprises
“a plurality of wearable devices” ([0064]: the medical device can be operatively coupled to the sensing electrodes 112; FIG.1 illustrates a pluratliy of the sensing electrodes 112); and 
“one or more computing devices in data communication with each of movement sensor of said plurality of wearable devices and configured to determine one or more breathing parameter from measurements of motion sensors of said plurality of wearable devices” ([0110]: the communications network 605 can include a wired network, a long range wireless network (WiFi), a short0range wireless network (BLUETOOTH®), a cellular network, and/or combinations thereof for transmitting data from the medical device controller 120, between the modules, and to the patient management system; and [0079]: the ECG electrodes can transmit information descriptive of the ECG signals to the sensor interface for subsequent analysis).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bardy employ such a feature associated with “a plurality of wearable devices, and one or more computing devices in data communication with each of movement sensor of said plurality of wearable devices and configured to determine one or more breathing parameter from measurements of motion sensors of said plurality of wearable devices” as taught in Whiting for the advantage of determining and monitoring one or more cardiac signals and physiological parameters at different zones, as suggested in Whiting, [0066].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Al-Ali et al., US 2017/0055896 A1. This reference discloses a motion sensor being an inertial sensor or a magneto sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793